Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/779475, filed on January 31, 2020, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Scott et al. (US 20210182841 A1) (hereinafter Scott) in view of Parakh et al. (US 20160328301) (hereinafter Parakh).
As per claims 1, 7 and 14, Scott discloses maintaining, by a computer system, a chain set having a plurality of chains, wherein each chain of the plurality of chains specifies an ordering of [Fig. 1A, hash chain having blocks 104, 114, …, 122, which each block has multiple other blocks (chains), The blocks (104), (114), and (122) store the data within the hash chain (102). The blocks (104), (114), and (122) respectively include the block identifiers (106), (116), and (124); the previous block identifiers (108), (118), and (126); and the payloads (110), (120), and (128), paragraph 24]. However Scott does not teach monitoring, by the computer system, respective states of a plurality of database objects; in response to determining that a state of a particular database object has changed, selecting, by the computer system, a particular one of the plurality of chains corresponding to the particular database object; and updating, by the computer system, the particular chain without preventing other ones of the plurality of chains from being accessed during the updating, wherein the updating includes: locking the particular chain; changing the locked particular chain to reflect a changed state of the particular database object; and after the updating, unlocking the particular chain. On the other hand Parakh discloses monitoring (tracking), by the computer system, respective states of a plurality of database objects; in response to determining that a state of a particular database object has changed [At block 430, the caching system 100 modifies a data structure that tracks the data access on the cache, such as the first data structure. For example, if the first data structure identifies the least recently or most recently used data items, the caching system 100 can update the first data structure to reflect that the first data item has just been accessed. In one embodiment where the first data structure is a list or doubly-linked list, the system 100 can rearrange the list so that the least used item or the most used item is at the beginning or at the end of the list (e.g., depending on whether the MRU or LRU algorithm is used). The routine 400 can then end, paragraph 74] selecting, by the computer system, a particular one of the plurality of chains corresponding to the particular [the caching system 100 can update the first data structure to reflect that the first data item has just been accessed, paragraph 74] locking the particular chain[the caching structure 500 has one lock (e.g., node locks 515a, 515b) per entry. However, other embodiments may use multiple lock types per entry or may only have locks for groups of entries. During an update to cache entry 210, such as a data update or an eviction of the cached data (e.g., 220a-c), a first lock 510a associated with a first entry 210a is obtained by a first process (or first processor), paragraph 82] changing the locked particular chain to reflect a changed state of the particular database object [the first processor also temporarily obtains an LRU list lock to update the LRU list (e.g., to reflect changes in the priority order) and then releases the LRU list after the change, paragraph 92, (it’s understood that “reflecting the change” is interpreted as updating)]; and after the updating, unlocking the particular chain [At block 620, the first processor completes the cache update and releases the first lock. Other processes can now obtain the first lock to further update the first entry. In the multi-level lock embodiment described above, the first processor can release the first group lock and the first entry lock. The first group lock may be released at a different time from the first entry lock, paragraph 94, (it is understood that releasing the lock is interpreted as unlocking the lock)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scott and Parakh in order to reduce the amount of time spent on cache misses. The system increases the hit rate by more efficiently storing data on the caching memory, which results in more data being stored on the caching memory.

As per claims 2, 8 and 15, Parakh discloses wherein changing the locked particular chain includes adding the particular database object to the chain [locks are advisory locks, where each thread cooperates by acquiring the lock before accessing the corresponding data, paragraph 74].

As per claims 3, 9 and 16, Parakh discloses wherein changing the locked particular chain includes removing the particular database object from the chain [the doubly-linked lists 213 allow least recently used elements to be more easily identified (e.g., by going to the last collision node of the list 213, in this example node 215b) and removed from the cache, if needed. In some embodiments, the system 100 modifies the doubly-linked list 213 after a cache access to maintain the proper order, paragraph 53].

As per claims 4, 10 and 17, Parakh discloses wherein the ordering of database objects that are stored in the cache is based, at least in part, on relative frequencies of use of the database objects [the caching structure 102 uses the least recently used (LRU) algorithm as its cache algorithm. In one embodiment, the system 100 uses a doubly-linked list 213 to reflect the access order for data stored in the cache. The caching structure can maintain an LRU list (or other data structure for maintaining prioritization order data) pointing to the least recently used data items, paragraph 53].

As per claims 5, 11 and 18, Parakh discloses further comprising, in response to determining, by the computer system, that a new chain is to be added to the chain set: locking the chain set; adding the new chain to the chain set; and unlocking the chain set [the caching structure 102 uses the least recently used (LRU) algorithm as its cache algorithm. In one embodiment, the system 100 uses a doubly-linked list 213 to reflect the access order for data stored in the cache, paragraph 53].

As per claims 6, 12 and 19, Scott discloses performing, by the computer system, a garbage collection operation on the chain set, in response to determining a number of chains included in the chain set is greater than a threshold value [the tail block identifier may be set to the preceding tail block to fully remove the transaction from the hash chain by removing the transaction data and the lock block of the transaction. The data blocks that are removed may be discarded from memory, which may be performed via garbage collection, paragraph 53].

As per claims 13 and 20, Scott discloses wherein a first chain of the plurality of chains specifies an ordering of a first plurality of a set of database objects associated with a set of identifiers introduced by a first release of a software application, and wherein a second chain of the plurality of chains specifies an ordering of a second plurality of a set of database objects associated with a different set of identifiers introduced by a first or a second release of the software application [the requester program (152) sends the request (154) with the transaction identifier of the nested transaction (112) and, in response, receives the access grant (156) from the mitigator program (142). The access grant (156) may be a response to the request (154) identifying that the request (154) was successfully processed. When the request (154) is a read request, the access grant (156) may include the data from the hash chain that is responsive to the read request, paragraph 19].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 27, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167